Citation Nr: 1728632	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-15 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to a compensable disability rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from January 1968 to November 1971, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a compensable disability rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset during service.

2.  Left ear hearing loss had its onset during service.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).
2.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

At the March 2016 VA examination, the Veteran reported that his tinnitus started during service in 1968.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).
A November 1970 service treatment record, the Veteran reported tinnitus.

The Board acknowledges that the June 2010 VA examiner provided a negative nexus opinion.

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Left Ear Hearing Loss

In the Veteran's March 2010 claim, he contends that his current left ear hearing loss stems from his military service overseas in Vietnam and automobile accident while on active duty.  In his September 2010 notice of disagreement, he contends that his military occupation kept him constantly in the front lines while serving in Vietnam and subjected him to ongoing exposure to excessive noise with little to no effective hearing protection.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Veteran has a current diagnosis of left ear hearing loss for VA purposes.  

The Veteran's service treatment records did not show a left ear hearing loss disability for VA purposes.  The Board acknowledges that the June 2010 VA examiner provided a negative nexus opinion.  

The Board finds that the Veteran is competent to report hearing loss since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the evidence is at least in equipoise as to whether the Veteran's left ear hearing loss was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left ear hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.

Service connection for left ear hearing loss is granted.


REMAND

The Veteran was last examined by the VA for his hearing loss in March 2016.  At the Veteran's October 2016 Board hearing, the Veteran and his wife testified that his disability had worsened.  In light of the testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's right ear hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, in this decision, the Board granted service connection for left ear hearing loss.  Since the rating of left ear hearing loss in the first instance falls under the jurisdiction of the AOJ, the higher rating claim for right ear hearing loss is inextricably intertwined with the left ear hearing loss claim.  On remand, the AOJ must rate the combined bilateral hearing loss.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).

On remand, the AOJ should also ask the Veteran to identify any additional VA or private treatment records pertinent to his hearing loss claim and these records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hearing loss that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of his hearing loss and the impact and severity of the disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's hearing loss, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also discuss the impact that the Veteran's bilateral hearing loss has on his ability to secure and maintain substantially gainful employment.

4.  Then readjudicate the appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


